DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 1/13/2020.
Claims 1-10 are pending. 

Information Disclosure Statement
The information disclosure statements (IDS) filed on 1/13/2020, 1/27/2020, 2/18/2020, 3/11/2020, 3/18/2020, 6/16/2020, and 10/9/2020 have been considered by Examiner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, and 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 10 of U.S. Patent No. 10,568,137. Although the claims at issue are not identical, they are not patentably distinct from each other the limitations of the noted claims of the instant claims are recited in the noted claims of the 10,568,137 (see correspondence table below).

Instant application
U.S. Patent No. 10,568,137
1. A wireless communications system including: a base station; and a terminal; wherein the base station comprising: a transmitter configured to transmit to the terminal using a physical downlink control channel, information used for assignment of first candidate and second candidate of a utilization resource in an unlicensed band for transmitting a wireless signal; and a receiver configured to receive the wireless signal from the terminal; and the terminal comprising: a receiver configured to receive the information; and a transmitter configured to transmit the wireless signal to the base station using the first candidate when the first candidate is idle, or using the second candidate when the first candidate is not idle and the second candidate is idle; and wherein the assignment of the first candidate and the second candidate by the base station is performed by allocating a plurality of subframes.  

















5. A base station comprising: a transmitter configured to transmit to a terminal using a physical downlink control channel, information used for assignment of first candidate and second candidate of a utilization resource in an unlicensed band for transmitting a wireless signal; and a receiver configured to receive the wireless signal from the terminal using the first candidate or using the second candidate; wherein the assignment of the first candidate and the second candidate by the base station is performed by allocating a plurality of subframes.  














9. A terminal comprising: a receiver configured to receive from a base station using a physical downlink control channel, information used for assignment of first candidate and second candidate of a utilization resource in an unlicensed band for transmitting a wireless signal; and a transmitter configured to transmit the wireless signal to the base station using the first candidate when the first candidate is idle, or using the second candidate when the first candidate is not idle and the second candidate is idle; wherein the assignment of the first candidate and the second candidate by the base station is performed by allocating a plurality of subframes.  






    9. A communications apparatus comprising: a memory; and a processor coupled to the memory, the processor configured to: use a predetermined band shared with a second wireless communications system and receive a wireless signal from a second communications apparatus, assign to the second communications apparatus, a first candidate and a second candidate for a utilization resource in the predetermined band by transmitting information about the first candidate and the second candidate using a physical downlink control channel (PDCCH); and receive the wireless signal transmitted by the second communications apparatus, the wireless signal being received by performing a reception process based on the first candidate and the second candidate assigned to the second communications apparatus, wherein assignment of the first candidate and the second candidate to the second communications apparatus is performed by allocating a plurality of subframes. 


    10. A communications apparatus comprising: a memory; and a processor coupled to the memory, the processor configured to: use a predetermined band shared with another wireless communications system and transmit a wireless signal to a second communications apparatus, perform radio resource idle state detection based on a result of assignment of a first candidate and a second candidate to the communications apparatus, the assignment being based on information received about the first candidate and the second candidate using a physical downlink control channel (PDCCH), the first candidate and the second candidate 


	
Allowable Subject Matter
Claims 1-10 are allowed, subject to correction of the noted double patenting rejections.
The closest prior art reference consists of Barbieri (USPAN 2011/0228666).
For example, see paragraph 65: a base station may provide a list of unlicensed channels (instead of a single unlicensed channel) that may be used by a group of UEs for P2P communication. See figure 5 element 516 and paragraph 65: if the employed unlicensed channel becomes unavailable for whatever reason, then the UEs may automatically switch to another unlicensed channel in the list, without having to report an error event to the base station and wait for another unlicensed channel to be assigned by the base station. Also, see paragraph 95: the first UE may receive an indication to switch from P2P communication to WAN communication and may then switch to WAN communication in response to the indication.

As such, claims 1-10 are patentable over the closest prior art reference of Barbieri.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov. 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412